NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
JOHN FRANCISCO,
Petiti0n,er,
v.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent,
AND
DEPARTMENT OF DEFENSE,
Interuen0r. ‘
2012-3090
Petition for review of the Merit Systems Protection
Board in case no. SF0752110183-I-1.
ON MOTION
ORDER
The Department of Defense moves without opposition
to reform the caption to name the Merit Systerns Pr0tection
Board as the respondent and for leave to intervene.

FRANClSCO V. MSPB 2
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is
designated as the respondent when the Board‘s decision
concerns the procedure or jurisdiction of the Board ln this
case, the Board dismissed the appeal for lack of
jurisdiction. Thus, the Board is the proper respondent in
this petition for review.
Accordingly,
IT ls ORDERED THAT:
The motion to reform the official caption and to inter-
vene is gri-1nted. The revised official caption is reflected
above
FoR THE CoURT
APR 02 2012
/s/ J an Horbaly
Date J an Horbaly
Clerk
ccc R.T. Lee, III, Esq.
Jessica R. Top1in, Esq.
Katherine Smith, Esq.
s2 1
FILED
U.S. COUHT 0F APPEAl.S FOB
THE FEDEHAL C1BCUlT
APR 0 2p2012
JAN HORBALY
CLERK